      Case 2:20-cv-00725-KJM-DB Document 53 Filed 01/21/21 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7

 8                                   UNITED STATES DISTRICT COURT
 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11   ORRIN TYLER COLBOURN,                              No. 2:20-cv-0725 KJM DB P
12                      Plaintiff,
13           v.                                         ORDER
14   CALIFORNIA COURTS, et al.,
15                      Defendants.
16

17           Plaintiff, a county jail inmate proceeding pro se and in forma pauperis, has filed this civil

18   rights action seeking relief under 42 U.S.C. § 1983. (ECF No. 1). The matter was referred to a

19   United States Magistrate Judge as provided by 28 U.S.C. § 636(b)(1)(B) and Local Rule 302.

20           On November 12, 2020, the magistrate judge issued findings and recommendations,

21   which were served on plaintiff and which contained notice to plaintiff that any objections to the

22   findings and recommendations were to be filed within thirty days. (ECF No. 47). Plaintiff has

23   filed objections to the findings and recommendations. (ECF Nos. 50, 51, 52).

24           In accordance with the provisions of 28 U.S.C. § 636(b)(1)(C) and Local Rule 304, this

25   court has conducted a de novo review of this case. Having reviewed the file, the court finds the

26   findings and recommendations to be supported by the record and by the proper analysis.

27   /////

28   /////
                                                       1
     Case 2:20-cv-00725-KJM-DB Document 53 Filed 01/21/21 Page 2 of 2


 1          Accordingly, IT IS HEREBY ORDERED that:
 2          1. The findings and recommendations issued November 12, 2020 (ECF No. 47), are
 3   ADOPTED in full;
 4          2. Plaintiff’s motion to proceed in forma pauperis, filed August 17, 2020 (ECF No. 39),
 5   is DENIED as moot; and
 6          3. This action is DISMISSED without prejudice for failure to state a claim upon which
 7   relief may be granted. See 28 U.S.C. § 1915A(b)(1).
 8   DATED: January 20, 2021.
 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                    2
